FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April 2015 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement regarding adjustment of tariffs of Huaneng Power International, Inc. (the “Registrant”), made by the Registrant on April 30, 2015. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (Stock Code: 902) ADJUSTMENT OF TARIFFS This announcement is made by Huaneng Power International, Inc. (the “Company”) pursuant to Rule 13.09 of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited and the Inside Information Provisions under Part XIVA of the Securities and Futures Ordinance (Chapter 571 of the Laws of Hong Kong). The Company recently received a notice on reducing the on-grid tariffs of coal-fired power generators and the tariff for industrial and commercial customers from the National Development and Reform Commission. In line with the power system reform objectives and pursuant to the relevant provisions regarding the coal-electricity linked pricing mechanism, the State has decided to make appropriate downward adjustment to the on-grid tariffs of coal-fired power generators and the tariff for industrial and commercial customers, and appropriately adjust the tariff for gas-fired power generators in certain regions. According to the documents on tariffs adjustment provided by the National Development and Reform Commission and the local price bureaus, the on-grid tariffs of the Company’s domestic power plants were adjusted as follows: Domestic Power Plants On-grid Tariffs before Adjustment Change On-grid Tariffs after Adjustment (RMB/MWh) (RMB/MWh) (RMB/MWh) Liaoning Province Dalian -18.10 Dandong -18.10 Yingkou -18.10 Yingkou Co-generation -18.10 Hebei Province Shang’an -32.00 Gansu Province Pingliang -3.90 Domestic Power Plants On-grid Tariffs before Adjustment Change On-grid Tariffs after Adjustment (RMB/MWh) (RMB/MWh) (RMB/MWh) Beijing Beijing Co-generation (Coal-fired) -15.49 Beijing Co-generation (Combined Cycle) – Tianjin Yangliuqing Co-generation -23.40 Lingang Combined Cycle Shanxi Province Yushe -23.40 Zuoquan -23.40 Shandong Province Dezhou -20.20 Jining -20.20 Xindian -20.20 Weihai -20.20 Rizhao Phase II -20.20 Zhanhua Co-generation -20.20 Henan Province Qinbei -19.40 Jiangsu Province Nantong -21.40 Nanjing -21.40 Taicang -21.40 Huaiyin -21.40 Jinling (Combined Cycle) Jinling (Coal-fired) -21.40 Jinling Combined Cycle Co-generation – Suzhou Co-generation -21.40 Shanghai Shidongkou First -23.40 Shidongkou Second -17.40 Shanghai Combined Cycle RMB534 for Generation Tariff RMB35.60 for Generation Tariff RMB569.6 for Generation Tariff RMB45.83/KW per month for Capacity Tariff RMB45.83/KW per month for Capacity Tariff Shidongkou Power -23.40 Domestic Power Plants On-grid Tariffs before Adjustment Change On-grid Tariffs after Adjustment (RMB/MWh) (RMB/MWh) (RMB/MWh) Chongqing Luohuang -17.00 Liangjiang Co-Fired – – Zhejiang Province Yuhuan -12.70 Changxing -12.70 Tongxiang Combined Cycle – Si’an PV RMB1,100.00 for Tariff of centralised on-grid power and RMB978.00 for on-grid power after self-use -RMB12.7 for on-grid power after self-use RMB1,100.00 for Tariff of centralised on-grid power and RMB965.30 for on-grid power after self-use Hubei Province Wuhan -17.60 Jingmen Co-generation -17.60 Yingcheng Co-generation -17.60 Hunan Province Yueyang -22.00 Jiangxi Province Jinggangshan -15.90 Jianggangshan Second -15.90 Ruijin -15.90 Anhui Province Chaohu Power -21.50 Fujian Province Fuzhou -30.40 Guangdong Province Shantou Coal-fired -28.50 Haimen -28.50 Haimen Power -28.50 Yunnan Province Diandong Energy -16.30 Yuwang Energy -16.30 Domestic Power Plants On-grid Tariffs before Adjustment Change On-grid Tariffs after Adjustment (RMB/MWh) (RMB/MWh) (RMB/MWh) Hainan Province Haikou -25.00 Dongfang -25.00 Nanshan Combined Cycle The above adjustment to tariffs has been effective as of 20 April, 2015. Following the adjustment to on-grid tariffs, it is expected that the average on-grid tariff for coal-fired power generators of the Company will decrease by approximately RMB20.64/MWh based on the weighted average on-grid power generation for the Company. Having considered the tariff increase for gas-fired generators, the average tariff of the Company will be lowered by approximately RMB17.82/MWh. By Order of the Board Huaneng Power International, Inc. Du Daming Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi (Executive Director) Guo Junming (Non-executive Director) Liu Guoyue (Executive Director) Li Shiqi (Non-executive Director) Huang Jian (Non-executive Director) Fan Xiaxia (Executive Director) Mi Dabin (Non-executive Director) Guo Hongbo (Non-executive Director) Xu Zujian (Non-executive Director) Li Song (Non-executive Director): Li Zhensheng (Independent Non-executive Director) Qi Yudong (Independent Non-executive Director) Zhang Shouwen (Independent Non-executive Director) Yue Heng (Independent Non-executive Director) Zhang Lizi (Independent Non-executive Director) Beijing. PRC 30 April 2015 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By /s/ Du Daming Name: Du Daming Title: Company Secretary Date:April 30, 2015
